DETAILED ACTION

	
Claims 1, 3, 6-8, 10, 15 and 17 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Argument’s
	Applicants argument’s and amendments filed on 2/28/22 have been fully considered, however they are moot in view of new grounds of rejection.  See office action below for details.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior arts of record whether taken individually or in any reasonable combination fail to teach or render obvious creating a heatmap with colors indicating levels of missing portions of content, more specifically “the central cloud device generates a heatmap for each segment , wherein a color of the generated heatmap indicates a level of the missing portions of the received content in the each segment and downloading the selected one or more missing portions is controlled based in part on the generated heatmap, the heatmap created based on information shared by the plurality of sub-edge devices”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn et al US (20070266414) and in further view of Mirmirani US (20210136426).
 (Currently Amended) Regarding claim 1, Kahn et al teaches a system comprising: a central cloud device (see Fig. 1, 104, satellite/relay); and a plurality of sub-edge devices (see paragraph [0041], Fig. 1, 106 IRD, a plurality of receiver stations (e.g., integrated receiver/decoders (IRDs)), one of which is shown at reference numeral 106 (i.e., IRD 106), between which wireless communications are exchanged) configured to receive content from one or more satellites (see paragraphs [0146]-[0147] and Fig. 15, The IRD 106 determines if the transmission of the new program via the satellite/relay 104 has already started (block 1515), that is, if a beginning portion of the new program (e.g., the example beginning portion 1320 of FIG. 13) has already been missed. If transmission of the new program via the satellite/relay 104 has already started (block 1515), the IRD 106 starts recording the remainder of the new program from the satellite signal (e.g., the example portion 1345 of FIG. 13) (block 1520) and downloads and records the missed beginning portion from the CDN 110 (block 1525), a sub-edge device of the plurality of sub-edge devices performing recovery of missing portions of the (see paragraph [0146], If transmission of the new program via the satellite/relay 104 has already started (block 1515), the IRD 106 starts recording the remainder of the new program from the satellite signal (e.g., the example portion 1345 of FIG. 13) (block 1520) and downloads and records the missed beginning portion from the CDN 110 (block 1525),  based at least on one or more content specific metrics or network specific metrics (see paragraphs [0146]-[0148], the IRD 106 determines if reception of an ongoing satellite signal is interrupted), selecting, for each of the selected one or more missing portions, one of a satellite network or a non-satellite network (see paragraphs [0046], [0146]-[0148], a CDN is selected for retrieving missing portion of content, and also downloads via a first medium (e.g., satellite) may be interrupted and resumed using a second medium (e.g. internet) , and injecting, into the received content, the selected one or more missing portions from the selected one of the satellite network or the non-satellite network to recover the selected one or more missing portions (see paragraphs [0146]-[0150], Fig. 15, The downloading from the CDN 110 of any missing and/or beginning portion(s) continues in parallel to recording via the satellite signal, if necessary, to complete reception and recording of the selected program), the recovery coordinated by the central cloud device communicating with the plurality of sub-edge devices (see Fig. 15, paragraphs [0146]-[0150], the satellite/relay 104 coordinates with IRDs). Although Kahn teaches the limitations above, they fail to explicitly teach a content priority as further recited in the claims.  Conversely Mirmirani teaches such limitations; based on the received content priority (see paragraphs [0061], Accordingly, the comparator 96 may include a prioritizer 114 that sets the order of the missing content segments list based upon certain predetermined criteria such as the category of content (recent or urgent news being prioritized for propagation across the fleet faster than movies, etc.), the total size of all of the content 74 that is part of a single unit of multimedia content, and so on. The comparator 96 may also include a cost comparator 116 that evaluates data transfer expenses for transferring the segments 76 of content 74 from any one of the available upstream sources, and prioritizing, selecting, or avoiding those data transmission segments that are more expensive. The cellular modem 64 may connect to different or multiple cellular networks, and the cost comparator 116 may evaluate between each to determine the lowest cost. For example, roaming on one network depending on the location of the aircraft, versus in-plan on another network, may be evaluated), receiving, from the central cloud device, a content priority for each of the selected one or more missing portions, the content priority being based on the received content (see paragraph [0061], In addition to the basic have/need evaluations performed by the comparator 96, additional evaluations may be made to determine the optimal mesh network path for the transfer of specific segments 76 of content 74, and prioritize multiple transfers. Accordingly, the comparator 96 may include a prioritizer 114 that sets the order of the missing content segments list based upon certain predetermined criteria such as the category of content (recent or urgent news being prioritized for propagation across the fleet faster than movies, etc.), the total size of all of the content 74 that is part of a single unit of multimedia content, and so on).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kahn with the use of prioritizing of missing content as taught by Mirmirani.  The motivation for this would have been to eliminate redundancy for content transfers (see paragraph [0011]).
Regarding claims 2, 9 and 16, Kahn et al teaches wherein the plurality of sub-edge devices performing the recovery of the missing portions are part of a recovery zone (see paragraph [0050]), with inclusion in the recovery zone defined by a latency associated with each of the plurality of sub-edge devices (see paragraph [0050]).
(Currently Amended) Regarding claims 3, 10 and 17, Khan et al teaches wherein the plurality of sub-edge devices performing the recovery of the missing portions are part of a recovery zone, a size of the recovery zone being dynamically adjusted based on [[the]] weather, the weather being at least one of predicted weather and observed weather (see paragraph [0141]).
Regarding claim 4, Kahn et al teaches wherein in response to selecting the satellite network, the central cloud device sends an acknowledgment of the selected one or more missing portions to a satellite provider of the one or more satellites (see Fig. 15,  paragraphs [0148]-[0149]), and wherein the satellite provider communicates with the one or more satellites to send the selected one or more missing portions on a next orbit of the one or more satellites to the plurality of sub-edge devices (see paragraph [0149], when reception of the satellite resumes, downloading can also resume), and the central cloud device prioritizes downloading of the selected one or more missing portions using an expected signal strength based at least on one of predicted weather and an orbit of the one or more satellites to determine where signal strength is expected to be at a highest level (see paragraphs [0148]-[0150]).
Regarding claims 5, 12 and 19 Kahn et al teaches wherein in response to selecting the non-satellite network, the central cloud device sends an acknowledgment of the selected one or more missing portions to a satellite provider of the one or more satellites, and wherein the satellite provider packages the one or more missing portions for transmission over a broadband cellular network to the plurality of sub-edge devices (see Fig. 15 and paragraphs [0149]-[0150]).
(Currently Amended) Regarding claims 7, 14, Mirmirani teaches wherein the central cloud device prioritizes downloading of the selected one or more missing portions using at least one of the content specific metrics and the network specific metrics, and the received content includes a live streaming type content and an offline type content, the live streaming type content being prioritized higher than the offline type content (see paragraphs [0061]).
(Currently Amended) Regarding claim 8, Kahn et al teaches a computerized method comprising: determining missing portions of received content delivered to a plurality of sub-edge devices (see paragraph [0146], If transmission of the new program via the satellite/relay 104 has already started (block 1515), the IRD 106 starts recording the remainder of the new program from the satellite signal (e.g., the example portion 1345 of FIG. 13) (block 1520) and downloads and records the missed beginning portion from the CDN 110 (block 1525); selecting one or more of the missing portions to recover,   based at least on one or more content specific metrics or network specific metrics (see paragraphs [0146]-[0150]); selecting, for each of the selected one or more missing portions, one of a satellite network or a non-satellite network (see paragraphs [0046], [0146]-[0148], a CDN is selected for retrieving missing portion of content, and also downloads via a first medium (e.g., satellite) may be interrupted and resumed using a second medium (e.g. internet); and injecting, into the received content, the selected one or more missing portions from the selected one of the satellite network or the non-satellite network to recover the selected one or more missing portions (see paragraphs [0146]-[0150], Fig. 15, The downloading from the CDN 110 of any missing and/or beginning portion(s) continues in parallel to recording via the satellite signal, if necessary, to complete reception and recording of the selected program), the recovery coordinated by a central cloud device communicating with the plurality of sub-edge devices (see Fig. 15, paragraphs [0146]-[0150], the satellite/relay 104 coordinates with IRDs). Although Kahn teaches the limitations above, they fail to explicitly teach a content priority as further recited in the claims.  Conversely Mirmirani teaches such limitations; based on the received content priority (see paragraphs [0061], Accordingly, the comparator 96 may include a prioritizer 114 that sets the order of the missing content segments list based upon certain predetermined criteria such as the category of content (recent or urgent news being prioritized for propagation across the fleet faster than movies, etc.), the total size of all of the content 74 that is part of a single unit of multimedia content, and so on. The comparator 96 may also include a cost comparator 116 that evaluates data transfer expenses for transferring the segments 76 of content 74 from any one of the available upstream sources, and prioritizing, selecting, or avoiding those data transmission segments that are more expensive. The cellular modem 64 may connect to different or multiple cellular networks, and the cost comparator 116 may evaluate between each to determine the lowest cost. For example, roaming on one network depending on the location of the aircraft, versus in-plan on another network, may be evaluated), receiving a content priority for each of the selected one or more missing portions, the content priority being based on the received content (see paragraph [0061], In addition to the basic have/need evaluations performed by the comparator 96, additional evaluations may be made to determine the optimal mesh network path for the transfer of specific segments 76 of content 74, and prioritize multiple transfers. Accordingly, the comparator 96 may include a prioritizer 114 that sets the order of the missing content segments list based upon certain predetermined criteria such as the category of content (recent or urgent news being prioritized for propagation across the fleet faster than movies, etc.), the total size of all of the content 74 that is part of a single unit of multimedia content, and so on).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kahn with the use of prioritizing of missing content as taught by Mirmirani.  The motivation for this would have been to eliminate redundancy for content transfers (see paragraph [0011]).

Regarding claims 11 and 18, Kahn et al teaches wherein in response to selecting the satellite network, the central cloud device sends an acknowledgment of the selected one or more missing portions to a satellite provider of the one or more satellites, and wherein the satellite provider communicates with the one or more satellites to send the selected one or more missing portions on a next orbit of the one or more satellites to the plurality of sub-edge devices (see paragraph [0149], when reception of the satellite resumes, downloading can also resume).
Regarding claims 13 and 20, Kahn et al teaches wherein in response to selecting the satellite network, the central cloud device prioritizes downloading of the selected one or more missing portions using an expected signal strength based at least on one of predicted weather and an orbit of the one or more satellites to determine where signal strength is expected to be at a highest level (see paragraphs [0148]-[0150]).
(Currently Amended) Regarding claim 15, Kahn et al teaches One or more computer storage media having computer-executable instructions for content delivery, upon execution by a processor (see Fig. 1), cause the processor to at least: determine missing portions of received content delivered to a plurality of sub-edge devices; select one or more of the missing portions to recover based at least on one or more content specific metrics or network specific metrics (see paragraph [0146], If transmission of the new program via the satellite/relay 104 has already started (block 1515), the IRD 106 starts recording the remainder of the new program from the satellite signal (e.g., the example portion 1345 of FIG. 13) (block 1520) and downloads and records the missed beginning portion from the CDN 110 (block 1525); select, for each of the selected one or more missing portions, one of a satellite network or a non-satellite network (see paragraphs [0046], [0146]-[0148], a CDN is selected for retrieving missing portion of content, and also downloads via a first medium (e.g., satellite) may be interrupted and resumed using a second medium (e.g. internet); and inject, into the received content, the selected one or more missing portions from the selected one of the satellite network or the non-satellite network to recover the selected one or more missing portions (see paragraphs [0146]-[0150], Fig. 15, The downloading from the CDN 110 of any missing and/or beginning portion(s) continues in parallel to recording via the satellite signal, if necessary, to complete reception and recording of the selected program), the recovery coordinated by a central cloud device communicating with the plurality of sub-edge devices (see Fig. 15, paragraphs [0146]-[0150], the satellite/relay 104 coordinates with IRDs). Although Kahn teaches the limitations above, they fail to explicitly teach a content priority as further recited in the claims.  Conversely Mirmirani teaches such limitations; based on the received content priority (see paragraphs [0061], Accordingly, the comparator 96 may include a prioritizer 114 that sets the order of the missing content segments list based upon certain predetermined criteria such as the category of content (recent or urgent news being prioritized for propagation across the fleet faster than movies, etc.), the total size of all of the content 74 that is part of a single unit of multimedia content, and so on. The comparator 96 may also include a cost comparator 116 that evaluates data transfer expenses for transferring the segments 76 of content 74 from any one of the available upstream sources, and prioritizing, selecting, or avoiding those data transmission segments that are more expensive. The cellular modem 64 may connect to different or multiple cellular networks, and the cost comparator 116 may evaluate between each to determine the lowest cost. For example, roaming on one network depending on the location of the aircraft, versus in-plan on another network, may be evaluated), receiving a content priority for each of the selected one or more missing portions, the content priority being based on the received content (see paragraph [0061], In addition to the basic have/need evaluations performed by the comparator 96, additional evaluations may be made to determine the optimal mesh network path for the transfer of specific segments 76 of content 74, and prioritize multiple transfers. Accordingly, the comparator 96 may include a prioritizer 114 that sets the order of the missing content segments list based upon certain predetermined criteria such as the category of content (recent or urgent news being prioritized for propagation across the fleet faster than movies, etc.), the total size of all of the content 74 that is part of a single unit of multimedia content, and so on).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kahn with the use of prioritizing of missing content as taught by Mirmirani.  The motivation for this would have been to eliminate redundancy for content transfers (see paragraph [0011]).

Remarks
	The Applicant argues:
		The newly amended portions of the claims are not taught by Kahn et al.
	In Response, the Examiner respectfully submits:
		These arguments are now moot in view of new grounds of rejection, please see office action above for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478